I would like to begin by congratulating Mr. Mogens Lykketoft on his election to the presidency of General Assembly at its seventieth session. He represents a country, Denmark, whose service to the United Nations and the global community has been exemplary. I anticipate that in upholding those fine traditions, Mr. Lykketoft will guide us judiciously as we embark on the journey towards the Organization’s centenary. I assure him of Barbados’ full support as we begin to implement the 2030 Agenda for Sustainable Development (resolution 70/1), striving collectively to address the diverse challenges that States Members of the United Nations are facing. I also take this opportunity to express the sincere admiration
of my delegation for the sterling manner in which his predecessor, His Excellency Mr. Sam Kutesa, so ably guided the work of the General Assembly during its sixty-ninth session.
Three score and ten years ago, 50 delegations, assisted by a temporary Secretariat, gathered in San Francisco to sign the Charter that established the United Nations. That was a moment whose consequences have been felt across space and time and resonate with a unique power to this day. Of course, Barbados, like the overwhelming majority of countries that today make up the United Nations, was not among the countries represented in San Francisco on 26 June 1945. Only 50 delegations gathered then, representing, generally speaking, the victors of the Second World War. In stark contrast to that select group gathered on that summer day in 1945, the membership of this Organization today totals 193 States and represents virtually all of humankind.
In Paris in December, 196 delegations, including that of Barbados, will gather for the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. At that meeting, we will agree on collective action that will make possible the continued survival of our planet. That is an existential issue for all countries, but in particular for those like mine that are small island developing States. Our countries stand on the edge of the yawning abyss opened up by climate change. For those who framed the Charter of the United Nations, the cessation of global wars was the single existential threat. While that threat undeniably remains today, it would be to our peril not to accord climate change the same deadly capacity to threaten our planet.
Barbados and all the countries of the Caribbean Community have made clear their views on what should be the outcome of the twenty-first session of the Conference of the Parties to the Climate Change Convention. All parties should commit to taking individual and collective action to curb greenhouse gas emissions in line with our ambitious goal to hold the average global temperature increase to well below 1.5°C above pre-industrial levels, and all parties should commit to cooperating on taking such action and submitting to regular five-year cycles of reporting, verification and updating on mitigation commitments. All parties should also commit to supporting the particularly vulnerable countries, which are the small island developing States and the least developed
8/45 15-29816

02/10/2015 A/70/PV.25
countries. In short, we need an ambitious, high- performance, legally binding agreement with global participation.
The tragedy that struck our sister Caribbean nation of Dominica, battered last month by Tropical Storm Erika, highlights the urgency of an effective global response to climate change. As we have often seen, a single natural or man-made disaster in a small island developing State can have catastrophic economic, infrastructural and humanitarian effects on a national scale, It has been estimated that the damage caused by Erika set Dominica’s development back by 20 years. As Chairman of the Conference of Heads of Government of the Caribbean Community, I take this opportunity to express the region’s unwavering solidarity with and commitment to our brothers and sisters in Dominica, and I call on the international community to continue to help Dominica in its hour of need.
History is a superb teacher. Seventy years on from the creation of the United Nations, it is appropriate that we reflect on the path that small States like mine have helped to prepare. It is a path made possible in large part by the principles that this Organization has embraced from its inception, which are embodied in the Charter and in the many treaties, resolutions and plans of action of the United Nations. It is a path from exclusivity to universality, a path that has seen a near quadrupling of the Organization’s membership in 70 years, and a path towards an international legal order that seeks to balance the rights of States with their responsibilities, including their responsibilities to their citizens.
Without question, those changes combine to reflect a significant and positive transformation of the international system — a transformation that has seen the country that I have the honour to represent move from subordination under colonial status to full sovereignty. In 2016, Barbados will proudly celebrate the fiftieth year of its independence and its membership in the United Nations. The United Nations has provided a forum where all countries, irrespective of their size or geopolitical influence, can meet, discuss and sometimes argue, always on an equal footing.
The transformation of the United Nations has provided the necessary but hardly the sufficient conditions for the Organization to realize the extraordinary promise expressed in the Preamble and Article 1 of the Charter. Member States have by and large failed to eliminate the scourge of war, and
relations among nations are not everywhere friendly. International cooperation has not, by itself, solved many international economic, social, cultural or humanitarian problems, nor has it everywhere encouraged respect for human rights and fundamental freedoms. The United Nations has not proven able to harmonize the actions of nations in the attainment of those common ends. And for small developing countries in particular, the promised emphasis on development has yet to be fully realized.
Development is a plant of tender growth and cannot flourish in an environment where there is no peace. It is therefore heartening to learn of the reduction of tensions between the Bolivarian Republic of Venezuela and the Cooperative Republic of Guyana, which was facilitated by the Secretary-General of the United Nations. Over the years the tensions between those two countries had the effect of stymying the development potential of Guyana. I should like to take advantage of this opportunity to express my country’s unwavering commitment to the territorial integrity of Guyana and to state our support for a juridical solution to a dispute that has lasted far too long.
Is it permissible to inquire whether the world is a safer and more peaceful place today than it was in 1945? While there have been no world wars of the kind that precipitated the founding of this Organization, proxy wars and internecine, fratricidal conflicts have proliferated. The United Nations has registered many successes in addressing the myriad challenges to peace and security that have confronted the international community over the past 70 years. However, as Member States, it is our responsibility, and ours alone, to ensure that the United Nations is equipped and empowered to do much more.
Like many around the world, we in the Caribbean are deeply concerned about the connected crises of refugees and internally displaced persons. We regret that the international community has failed to take the firm political action necessary to bring those crises to an end. We underscore that if people are able to live in peace and security and in an environment that respects their human rights, they will feel less compelled to flee their countries, which they have often done under conditions that place their lives, and those of their children, in peril. We cannot afford to be indifferent. As Nobel Laureate Elie Wiesel has noted: “Indifference is always the friend of the enemy, for it benefits the aggressor.”
15-29816 9/45

A/70/PV.25 02/10/2015
I have described the contours of an international system radically different from the one established when the United Nations was born 70 years ago. Collectively and individually, we struggle to address many of the problems that we now face.
In 2013, the General Assembly adopted the Arms Trade Treaty (resolution 68/31) to regulate international trade in conventional weapons, with the expectation that it will contribute to the prevention and eradication of the illicit trade in small arms and light weapons. Through the determined efforts of the countries of the Caribbean Community (CARICOM) and other like-minded States, small arms and light weapons and their ammunition, parts and components were included in the scope of the Treaty. Barbados was, therefore, pleased to ratify the Arms Trade Treaty in May of this year.
In July of this year, under the presidency of New Zealand, the Security Council held its first-ever open debate on the particular peace and security challenges facing small island developing States (see S/PV.7499). At that meeting, Barbados indicated that it has always opposed, and continues strongly to oppose, the proliferation and use of nuclear, biological and chemical weapons. However, for countries like Barbados, the real weapons of mass destruction are small arms and light weapons, and our focus is necessarily on the trade in those weapons, which often goes arm-in-arm with the traffic in illicit drugs and other forms of organized crime. Both have the capacity to seriously undermine our economies and destabilize our societies. Barbados welcomes the initiative and persistence that made possible the adoption of the Arms Trade Treaty and commits to playing its part in addressing global peace and security challenges.
Also in July of this year, we adopted the Addis Ababa Action Agenda (resolution 69/313, annex), which provides a series of bold measures to overhaul global finance practices and generate investments for tackling a range of economic, social and environmental challenges.
Finally, last week we adopted the 2030 Agenda for Sustainable Development (resolution 70/1), which formulates a new development agenda based on the 17 Sustainable Development Goals. The link between the 2030 Agenda and the Addis Ababa Action Agenda is clear: the former sets out the Goals and the latter the means of their attainment. One without the other is bereft of meaning.
I take this opportunity to connect those important initiatives to a concern that the countries of the Caribbean Community and others have been expressing for some time, most recently during our meeting of Heads of Government in July, which, this year, Barbados had the honour to host. The United Nations and the international financial institutions must address the matter of the graduation of middle-income countries, such as Barbados, from access to concessionary and grant-based financing. Now, we contend, is the time to develop and utilize appropriate measurements for development that go beyond a simplistic reliance on a country’s gross domestic product per capita.
It was with especial pleasure that we received the news earlier this year that, 43 years after Barbados and three other CARICOM member States —Trinidad and Tobago, Jamaica and Guyana — had ended their diplomatic isolation of Cuba, the United States of America has decided to do the same. For Barbados, that must be seen as a positive development, as we have been calling consistently, insistently and persistently since 1972 for an end to the economic embargo, which has not only retarded the development of Cuba but has also cheated its people of the opportunity to fulfil their aspirations, as they should. My delegation congratulates President Barack Obama of the United States of America for the hindsight, the insight, and the foresight that informed his decision and looks forward to the process of Cuba’s total embrace through the removal, in the near future, of the economic embargo.
In a similar vein, it is not without significance that 21 months before we adopted the 2030 Agenda, the General Assembly adopted resolution 68/237, which proclaimed the International Decade for People of African Descent, under the theme, “People of African descent: recognition, justice and development”, commencing on 1 January 2015 and ending on 31 December 2024. The Decade was launched by the Secretary-General in December 2014, with the keynote address delivered by Barbadian Professor Sir Hilary Beckles, then Pro- Vice Chancellor of the University of the West Indies. My delegation confidently expects that as we pursue the Sustainable Development Goals, due regard will be accorded to the reparative justice contemplated not only by the theme of that very important Decade, but also by its specific mention in the programme of activities for the implementation of the Decade.
Permit me to reach back again into our Organization’s history, for it continues to illuminate our
10/45 15-29816

02/10/2015 A/70/PV.25
present and to set out the way forward for our future. When he took office as the first Secretary-General of the United Nations, the Norwegian diplomat, Trygve Lie, said at one of the earliest meetings of the General Assembly, on 2 February 1946:
“The purpose of the United Nations is the maintenance of peace in an atmosphere of international security and general well-being ... But there is a close connection between the peace problem and the economic and social conditions of the countries of the world.” (A/PV.22, p. 325)
Barbados, a small island developing State, has been and remains a staunch supporter of the United Nations, committed to the principles of multilateralism and the sovereign equality of States and to the inextricable link between peace and security, on the one hand, and economic and social development, on the other. Today those principles, we are proud to say, are nowhere better reflected than in the ideals to which States Members of the United Nations still subscribe in their collective march to promote, for the peoples of the world, social progress and better standards of life in larger freedom.
